     Case 3:20-cv-00832-E Document 59 Filed 04/20/20                          Page 1 of 4 PageID 1444



                                 UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    OSCAR SANCHEZ, MARCUS WHITE,                             Civil Action No. 20-cv-832-E
    TESMOND MCDONALD, MARCELO
    PEREZ, ROGER MORRISON, KEITH
    BAKER, PAUL WRIGHT, TERRY
    MCNICKELS, JOSE MUNOZ, KIARA
    YARBOROUGH, OLIVIA WASHINGTON,
    and IDEARE BAILEY, on their own and on
    behalf of a class of similarly situated persons,

                            Petitioners/Plaintiffs,
           v.

    DALLAS COUNTY SHERIFF MARIAN
    BROWN, in her official capacity, and
    DALLAS COUNTY, TEXAS,

                   Respondents/Defendants.

             SANCHEZ PLAINTIFFS’ SUR-REPLY OPPOSING INTERVENTION

          Oscar Sanchez and the other plaintiffs submit this sur-reply to address two outcome-

determinative reply arguments that the proposed intervenors (PIs) 1 make in support of their motion

for mandatory or permissive intervention under Rule 24—(1) that PIs have the same interests in

this case, which solely concerns unconstitutional conditions of confinement in the COVID-19-

infested Dallas County Jail, as they do in a pre-pandemic case that directly challenges a state-wide

Executive Order regarding bail policies and practices 2 and that therefore this Court should adopt

the Russell court’s decision to grant an unopposed motion to intervene by the PIs 3 and (2) that the

PIs fear the Dallas County and the Dallas County Sheriff might not adequately protect the PIs’




1
  The PIs are the State of Texas, the Governor of Texas, and the Attorney General of Texas.
2
  The bail case challenging the state-wide Executive Order is Russell v. Harris County, No. 4:19-cv-226 (S.D. Tex.).
3
  Id., Doc. 46 at 1 (“The plaintiffs indicated that they do not oppose the intervention.”).

                                                         1
    Case 3:20-cv-00832-E Document 59 Filed 04/20/20                                Page 2 of 4 PageID 1445



narrow and contingent interest in potentially blocking release of the limited number 4 of detained

persons who may at some time in the future be transferred into State custody. 5

         Because the factual and legal subject matter of the Russell case is fundamentally different

from the factual and legal subject matter of this case, the order in Russell granting an unopposed

motion to intervene is no precedent for giving the PIs a roving commission here to challenge every

decision on every issue by Dallas County, the Sheriff, and this Court. And because the only proper

role for the PIs in this case is to protect a secondary interest that constitutes a primary interest for

Dallas County and the Sheriff—the confinement in the Dallas County Jail of post-conviction

detained persons who may be awaiting transfer to State custody 6—the most appropriate ruling is

either to deny the motion altogether or to grant PIs permissive intervention solely for the limited

purpose of protecting their position vis-à-vis those specific detained persons.

         Sanchez plaintiffs respectfully submit a form of Order Regarding Intervention for the

Court’s consideration.




4
 Plaintiffs’ requested relief is best represented in their Prayer for Relief and Proposed Orders granting their Motions
for a Temporary Restraining Order, Preliminary Injunction, and Writ of Habeas Corpus, all filed with their original
Petition/Complaint. The framing provided in paragraph 9 of their amended complaint presents a drafting oversight.
The first sentence should read “Plaintiffs . . . request immediate release of all Medically-Vulnerable Plaintiffs and
Subclass Members. . . “ Plaintiffs would be happy to submit a Second Amended Complaint to clarify.
5
  The PIs’ inability to show the inadequacy of representation prong of the test for intervention is fatal to their motion
to intervene. E.g., Edwards v. City of Houston, 78 F.3d 983, 999 (5th Cir. 1996) (“Failure to satisfy any one
requirement precludes intervention of right.”)
6
 The alignment of the PIs’ interest with that of the existing defendants raises a presumption of adequate representation.
Id. at 1005 (“The second presumption of adequate representation arises when the would-be intervenor has the same
ultimate objective as a party to the lawsuit. In such cases, the applicant for intervention must show adversity of interest,
collusion, or nonfeasance on the part of the existing party to overcome the presumption.”).


                                                             2
  Case 3:20-cv-00832-E Document 59 Filed 04/20/20             Page 3 of 4 PageID 1446



Dated: April 20, 2020.

Respectfully submitted,

 _____________________       _____________________            _/s/ Barry Barnett________
 AMERICAN CIVIL              ACLU FOUNDATION OF TEXAS         SUSMAN GODFREY L.L.P.
 LIBERTIES FOUNDATION        Brian Klosterboer                Barry Barnett
 Andrea Woods*               Texas. Bar No. 24107833          Texas Bar No. 01778700 8115
 N.Y. Bar No. 5595509        Adriana Piñon**                  Preston Road, Suite 575
 Brandon Buskey*             Texas Bar No. 24089768           Dallas, TX 75225
 125 Broad Street, 18th      Andre Segura                     (866) 754-1900
 Floor                       Texas Bar No. 24107112           bbarnett@susmangodfrey.com
 New York, NY 10004          5225 Katy Fwy., Suite 350
 (212) 549-2528              Houston, TX 77007                Michael Gervais*
 awoods@aclu.org             Tel: (713) 942-8146              N.Y. Bar No. 5122890
                             Fax: (346) 998-1577              1900 Avenue of the Stars,
 Henderson Hill*                                              Suite 1400
 N.C. Bar No. 18563          _____________________            Los Angeles, CA 90067 (310)
 201 W. Main St. Suite 402   CIVIL RIGHTS CORPS               789-3100
 Durham, NC 27701            Katherine Hubbard***             mgervais@susmangodfrey.com
 (919) 682-9563              D.C. Bar No. 1500503
 hhill@aclu.org              Elizabeth Rossi*                 _____________________
                             D.C. Bar No. 1500502             NEXT GENERATION ACTION
 Amy Fettig*                 1601 Connecticut Ave NW,         NETWORK
 D.C. Bar No. 484883         Suite 800                        Alison Grinter
 915 15th Street N.W.,       Washington, D.C. 20009           Texas Bar 24043476
 7th Floor                   (202) 894-6126                   Kim T. Cole
 Washington, D.C. 20005      katherine@civilrightscorps.org   Texas Bar No. 24071024 1808
 (202) 548-6608              elizabeth@civilrightscorps.org   South Good Latimer
 afettig@aclu.org                                             Expressway
                                                              Dallas, TX 75226
                                                               (214) 704-6400
                                                              agrinter@thengan.com
                                                              kcole@thengan.com




 ATTORNEYS FOR PETITIONERS/PLAINTIFFS
 *admitted pro hac vice
 **N.D. Texas admission application forthcoming
 *** pro hac vice application forthcoming




                                             3
  Case 3:20-cv-00832-E Document 59 Filed 04/20/20                 Page 4 of 4 PageID 1447



                             CERTIFICATE OF CONFERENCE

       On April 20, 2020, I communicated by email with Kate David and Ben Stephens, counsel

for defendants Dallas County Sheriff Marian Brown and Dallas County, Texas, and with Adam

Biggs, counsel for proposed intervenors the State of Texas, the Governor of Texas, and the

Attorney General of Texas, that the plaintiffs’ would file a sur-reply opposing intervention. Mr.

Stephens and Mr. Biggs advised me that their clients did not oppose to the filing of a sur-reply.



/s/ Barry Barnett
Barry Barnett


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served

via the Court’s CM/ECG system on all counsel registered with that system, and via email, on April

20, 2020.


                                                                    /s/ Barry Barnett
                                                                    Barry Barnett




                                                 4
